—In an action, inter alia, to recover damages for personal injuries sustained by the infant plaintiff, the plaintiffs appeal from an order of the Supreme Court, Queens County, dated September 7, 1976, which denied their motion to, inter alia, vacate the settlement of the action, which the court had approved in an infant’s compromise order dated September 14, 1972. Order affirmed, without costs or disbursements. Under the circumstances of this case, the Special Term did not abuse its discretion in denying appellants’ motion to vacate the settlement. Hargett, J. P., Damiani, Shapiro and Titone, JJ., concur.